DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Remarks 

Receipt of Applicant’s Amendment file on 08/11/2022 is acknowledged. The amendment includes claims 1, 4, 10 and 13 are amended.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot in view of the new ground(s) of rejection (See new references of Fang and Zhang).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 10, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Pub. No. 2018/0095816 A1) in view of Zhang et al. (U.S. Patent No. 9,122,635 B1), further in view of Patterson (U.S. Patent No. 8,782,003 B1).
Regarding claim 1, Fang teaches a method for generating a live image of data (‘for’ indicates intended use; Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. Therefore intended use limitations are not required to be taught, see MPEP 2111.04 [R-3]), the method comprising: 
dividing a journal that begins prior to generating an image and that ends after generating the image into time intervals, wherein the live image includes the journal and image of the data and wherein the journal includes entries associated with the data during a time period during which the image was taken (paragraph [0016], [0023], [0025], backup logs and/or other metadata include information about each backup, such as the number of files or other objects that were backed up, the backup start time, stop time, and/or duration, etc.; filtering backup log data by backup type and/or one or more other attributes; filtering enables backup log data to be used to generate separate models for separate set of training data, each of which may be exhibit characteristic and/or ‘normal’ behavior; the received backup logs are filtered to generate one or more filtered set of backup log data ,each of which corresponds to a time series of filtered backup log data).
classifying every location in the journal impacted by the entries with a classification in each of the time intervals ([0023], [0025], filtering backup log data by backup type and/or one or more other attributes; filtering enables backup log data to be used to generate separate models for separate set of training data; the received backup logs are filtered to generate one or more filtered set of backup log data ,each of which corresponds to a time series of filtered backup log data).
Fang does not explicitly disclose: wherein the classification include a first classification indicates that a value in the journal matches a value in the image, a second classification where the value in the journal does not match the value in the image, and a third classification indicating the value is concluded to match the value in the backup.
Zhang teaches: wherein the classification include a first classification indicates that a value in the journal matches a value in the image (Fig. 4, col. 6, line 11-14 and line 36-56, col. 10, line 25-61, track log can include file attributes of the files capture from the client system at the time backup image was created; comparing segment attributes of file segments recorded in track log to the current segment attributes of current segment attributes recorded in the client’s file system to determine whether the file segment of each file listed in the backup file list are changed or unchanged (e.g., contained unchanged file data); transmitting metadata that identified both file t1 and t2 as a chunk of unchanged file data; the metadata can be include metadata header and transmitted to backup server via second stream 410(2); also see page 11, line 1-8; in conjunction with the teaching of Fang as filtering backup log data by backup type and/or one or more other attributes; filtering enables backup log data to be used to generate separate models for separate set of training data, the received backup logs are filtered to generate one or more filtered set of backup log data ,each of which corresponds to a time series of filtered backup log data, it teaches wherein the classification include a first classification indicates that a value in the journal matches a value in the image as claimed), a second classification where the value in the journal does not match the value in the image (Fig. 4, col. 6, line 11-14 and line 36-56, col. 11, line 9-13, track log can include file attributes of the files capture from the client system at the time backup image was created; comparing segment attributes of file segments recorded in track log to the current segment attributes of current segment attributes recorded in the client’s file system to determine whether the file segment of each file listed in the backup file list are changed (e.g., contains changed file data) or unchanged (e.g., contained unchanged file data); a file that is not included the previous backup image (e.g., new file), is treated as changed file; file data of file t2 has changed; a data header can also be associated with t3 data and transmitted via second stream; in conjunction with the teaching of Fang as filtering backup log data by backup type and/or one or more other attributes; filtering enables backup log data to be used to generate separate models for separate set of training data, the received backup logs are filtered to generate one or more filtered set of backup log data ,each of which corresponds to a time series of filtered backup log data, it teaches a second classification where the value in the journal does not match the value in the image as claimed), and a third classification indicating the value is concluded to match the value in the backup (col. 5, line 19-33, col. 6, line 11-14 and line 36-56, track log can include file attributes of the files capture from the client system at the time backup image was created; communicating metadata to server module, where the metadata identifies unchanged user data, noted, the metadata identifying unchanged user data, which is interpreted as a third classification indicating the value is concluded to match the value in the backup).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the classification include a first classification indicates that a value in the journal matches a value in the image, a second classification where the value in the journal does not match the value in the image, and a third classification indicating the value is concluded to match the value in the backup into backup event log of Fang.
Motivation to do so would be to include wherein the classification include a first classification indicates that a value in the journal matches a value in the image, a second classification where the value in the journal does not match the value in the image, and a third classification indicating the value is concluded to match the value in the backup to provide for efficiently creating a full backup image using a change tracking log (Zhang, col. 2, line 39-43).
	Fang as modified by Zhang do not explicitly disclose: identifying candidate time intervals from amongst the time intervals based on the classifications of the locations in the time intervals, wherein the image was generated during one of the candidate timer intervals.
Patterson teaches identifying candidate time intervals from amongst the time intervals based on the classifications of the locations in the time intervals, wherein the image was generated during one of the candidate timer intervals (col. 3, line 17-21, col. 7, line 58-67, a log file is used to track modification made to a storage system; each log entry comprises a set of log entries each corresponding to a modification made to a storage; a log file is maintained of changes to a block or segment since a last snapshot backup on a replica system, the replica maintains a list of fingerprints for each snapshot backup corresponding to blocks or segment that make up the snapshot; identifying target time for data reversion may only be one of a predetermined set of possible in the past when a snapshot was made, also see col. 8, line 1-20). 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include identifying candidate time intervals from amongst the time intervals based on the classifications of the locations in the time intervals, wherein the image was generated during one of the candidate timer intervals into backup event log of Fang.
Motivation to do so would be to include identifying candidate time intervals from amongst the time intervals based on the classifications of the locations in the time intervals, wherein the image was generated during one of the candidate timer intervals since it is desirable to restore data to a point in time known to be before the corruption of stored data occurred (Patterson, col. 1, line 23-24).
Fang as modified by Zhang and Patterson further teach:
synchronizing the journal with the image by selecting a synchronized time interval from amongst the candidate intervals as the time interval during which the image was taken, wherein the classification in the synchronized timer interval include only the first and/or third classification (Zhang, col. 13, line 1-14, verifying whether the generated fingerprint matches the fingerprint extracted from the metadata header, if the generated fingerprint matches, the metadata fingerprint, the integrity of the chunk of unchanged file data is verified, and the process continued to operation 565, where server module writes the chunk of unchanged file data to the present backup image).
Regarding claim 3, Fang as modified by Patterson and Zhang teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose ending the journal after an end time of the image (Fang, paragraph [0016], backup logs and/or other metadata include information about each backup, such as the number of files or other objects that were backed up, the backup start time, stop time, and/or duration, etc.).
Regarding claim 4, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 1, further teach the classifications including a fourth classification indicating that whether the value in the journal matches the value in the image is unknown (Patterson, col. 9, line 1-38, automatically determine target time using a comparison of snapshots, identifying segments or blocks that different while Zhang teaches comparing segment attributes of file segments recorded in track log to the current segment attributes of current segment attributes recorded in the client’s file system to determine whether the file segment of each file listed in the backup file list are changed (e.g., contains changed file data) or unchanged (e.g., contained unchanged file data); a file that is not included the previous backup image (e.g., new file), is treated as changed file, Fig. 4, col. 6, line 11-14 and line 36-56, col. 11, line 9-13). 
Regarding claim 5, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 1, further teach selecting the candidate time intervals, wherein a time interval is selected as a candidate time interval when all locations for associated with the time interval contain values equal to values in the image, are concluded to contain values equal to values in the image, or are unknown (Patterson, col. 9, line 1-38, automatically determine target time using a comparison of snapshots, identifying segments or blocks that different). 
Regarding claim 6, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 5, further teach selecting an earliest time interval when all locations contain locations that match the values in the backup (Zhang, col. 3, line 3-8, col. 5, line 19-33, col. 6, line 11-14 and line 36-56, track log can include file attributes of the files capture from the client system at the time backup image was created; communicating metadata to server module, where the metadata identifies unchanged user data, since the unchanged file data has not changed since the previous backup image, the previous backup image can be used as base backup image from which the unchanged data can be extracted). 
Regarding claim 7, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 6, further teach selecting a latest time interval when the locations in the candidate time intervals do not all contain the value in the image (Patterson, col. 9, line 1-38, automatically determine target time using a comparison of snapshots, identifying segments or blocks that different). 
Regarding claim 8, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 1, further teach wherein the data comprises a virtual machine (Patterson, Fig. 10, col. 5, line 25-47, Fig. 10 illustrate the virtual storage system). 
As per claim 10, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 1 and is similarly rejected.
As per claims 12-17, these claims are rejected on grounds corresponding to the rationales given above for rejected claims 3-8 respectively and are similarly rejected.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Pub. No. 2018/0095816 A1) in view of Zhang et al. (U.S. Patent No. 9,122,635 B1) and Patterson (U.S. Patent No. 8,782,003 B1), further in view of Yamagami (U.S. Pub. No. 2004/0268067 A1).
Regarding claim 2, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose: starting the journal before a start time of taking the image. 
Yamagami teaches: starting the journal before a start time of taking the image (Yamagami, paragraph [0057], the journaling process is started prior to taking the first snapshot to ensure any write operations which occur during the taking of snapshot are journaled).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include starting the journal before a start time of taking the image into backup event log of Fang.
Motivation to do so would be to include to ensure any write operation which occur during the taking of snapshot are journaled (Yamagami, paragraph [0057]).
As per claim 11, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 2 and is similarly rejected.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang et al. (U.S. Pub. No. 2018/0095816 A1) in view of Zhang et al. (U.S. Patent No. 9,122,635 B1) and Patterson (U.S. Patent No. 8,782,003 B1), further in view of Chandrasekaran et al. (U.S. Pub. No. 2016/0019082 A1).
Regarding claim 9, Fang as modified by Zhang and Patterson teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image. 
Chandrasekaran teaches wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image (paragraph [0122]-[0124], identifying missing files between the previous state and current state, which indicates that the current stage is partial snapshot of the virtual machine; the information that is difference is selectable for copying between the two state).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image into backup and recovery system of Yamagami.
Motivation to do so would be to include wherein the image is a partial image, further comprising accessing missing data from previous images or from a synthetic image, or from a snapshot of the image to overcome issue with there is no mechanism for copying files or settings between states of a virtual machine (Chandrasekaran, paragraph [0038], line 1-2).
As per claim 18, this claim is rejected on grounds corresponding to the rationales given above for rejected claim 9 and is similarly rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168           

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168